     Case 3:08-cr-00120-LRH-VPC Document 331 Filed 08/31/21 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                                       DISTRICT OF NEVADA
 5
                                                   ***
 6    UNITED STATES OF AMERICA,                      Case No. 3:08-cr-00120-LRH-VPC

 7                                          Plaintiff, ORDER

 8           v.

 9    RICHARD YOUNG,

10                                        Defendant.
11

12          Currently pending before the Court are Richard Young’s (“Young”) original and
13   supplemental motion for compassionate release. ECF Nos. 308, 318. The government has filed a
14   response (ECF No. 320), to which Young replied (ECF No. 323). After reviewing the briefing, the
15   Court finds that a hearing would be beneficial in this matter. The Court respectfully asks that
16   defense counsel work with Deborah Schilling (“Ms. Schilling”) in determining a date that she is
17   able to appear either in-person, over Zoom, or telephonically. The Court hopes that a hearing would
18   provide a more detailed and up to date status regarding Ms. Schilling’s health condition, handicap,
19   and need for care. Young need not be present but may appear electronically if he so wishes.
20          IT IS THEREFORE ORDERED that the Defense shall provide the Court, within 10 days
21   of the date of this Order, a date amenable to Ms. Schilling’s schedule to hold a hearing regarding
22   her health condition, handicap, and need for care. Defense counsel shall also inform the Court on
23   how Ms. Schilling will appear.
24          IT IS SO ORDERED.
25          DATED this 31st day of August, 2021.
26

27                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
28
                                                       1
